 


109 HR 2986 IH: Survivor Benefit Plan Insurable Interest Fairness Act
U.S. House of Representatives
2005-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2986 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to allow a participant in the military Survivor Benefit Plan who has designated an insurable interest beneficiary under that plan to designate a new beneficiary upon the death of the previously designated beneficiary. 
 
 
1.Short titleThis Act may be cited as the Survivor Benefit Plan Insurable Interest Fairness Act.  
2.Military survivor benefit plan beneficiaries under insurable interest coverage 
(a)Authority to designate new beneficiarySection 1448(b)(1) of title 10, United States Code, is amended— 
(1)by inserting under subparagraph (F) in the second sentence of subparagraph (E) after election; and 
(2)by adding at the end the following new subparagraph: 
 
(F)Election of new beneficiary upon death of previous beneficiaryIf the reason for discontinuation in the Plan is the death of the beneficiary, the participant in the Plan may designate a new beneficiary. Any such beneficiary must be a natural person with an insurable interest in the participant. Such an election may be made only during the 180-day period beginning on the date of the death of the previous beneficiary. Such an election shall be in writing, signed by the participant, and made in such form and manner as the Secretary concerned may prescribe. Such an election shall be effective the first day of the first month following the month in which the election is received by the Secretary.. 
(b)Transition 
(1)Transition periodIn the case of a person who made a covered insurable-interest election under the Survivor Benefit Plan and whose designated beneficiary under that election dies before the date of the enactment of this Act or during the 18-month period beginning on such date, the time period applicable for purposes of the limitation in the third sentence of subparagraph (F) of section 1448(b)(1) of title 10, United States Code, as added by subsection (a), shall be the two-year period beginning on the date of the enactment of this Act (rather than the 180-day period specified in that sentence). 
(2)Covered insurable-interest electionsFor purposes of paragraph (1), a covered insurable-interest election is an election under section 1448(b)(1) of title 10, United States Code, made before the date of the enactment of this Act, or during the 18-month period beginning on such date, by a participant in the military Survivor Benefit Plan to provide an annuity under that plan to a natural person with an insurable interest in that person. 
(3)Survivor benefit planFor purposes of this subsection, the term Survivor Benefit Plan means the program under subchapter II of chapter 73 of title 10, United States Code. 
 
